Stephens, J.
1. It is a lawful and legitimate use of the criminal processes of court to prosecute a person for the commission of a crime, and, to that end, arrest and hold him lawfully in custody until he is lawfully discharged; and where a person held in custody under criminal process which has been put to no other use has been released on bail, and, after his release, he, without any compulsion from any use to which the process was put, but being motivated merely by the pendency of the criminal proceeding, and for the purpose of relieving himself of the criminal prosecution thereunder, voluntarily, by the payment of a sum of money, discharges whatever civil liability he may be under, arising out of the transaction which formed the basis for the criminal prosecution, and pays the accrued court costs of the prosecution, it does not appear that the process of the court has been put to any use other than that for which it was lawfully intended.
2. The petition failed to set out a cause of action for damages arising out of an abuse of legal process, and the court did not err in sustaining the demurrer.
3. The question whether the petition alleges a cause of action for malicious prosecution is not presented for determination.

Judgment affirmed.


Jenkins, P. J., mid Sutton, J., concm'.